This cause came on for further consideration upon the filing by respondent, Terrance A. McConnell, of satisfactory evidence that full restitution has been made to Loretta Campbell in the amount of $3,750, as required by this court’s order dated June 14,1989. (See 43 Ohio St. 3d 610, 539 N.E. 2d 629.) On consideration thereof, IT IS ORDERED by the court that respondent, Terrance A. McConnell, be, and hereby is, reinstated to the practice of law in the state of Ohio, effective December 26, 1989. IT IS FURTHER ORDERED that respondent comply with the registration requirements of Rule VI of the Supreme Court Rules for the Government of the Bar of Ohio.
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.